UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2664



SARAH R. MILLARES,

                                              Plaintiff - Appellant,

          versus

HAYWOOD COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-96-194)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Sarah R. Millares, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing with-

out prejudice her civil action involving Appellee's removal of her

children. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Millares v. Haywood County Dep't
of Social Servs., No. CA-96-194 (W.D.N.C. Aug. 28, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2